DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 11/12/2020.
Claims 1-13 are currently pending and have been fully considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon (US 2020/0385093) in view of Hwang (KR102109502 with provided machine English translation) and Tian et al. (CN207488278 with provided machine English translation).
Addressing claims 1 and 8, Gordon discloses a floating solar system 300, comprising:
a floating base having:
	a buoyance (30+34),
	a lower base frame (10+28 and 31) coupled to the buoyance (fig. 2), and
	a center frame coupled to the lower base frame (please annotated fig. 7 below);
an anchor (paragraph [0052] discloses the vessel contains an anchoring system for shallow water exploration);
	a plurality of solar panels 62 affixed to the lower base frame and the center frame to provide electrical power (figs. 1-2, [0053]);
	extension masts 86 supporting wind-powered energy collection system 80, a wind speed 85 data gathering system and direction data gathering system 87, are coupled to the center frame and a cap (the top portion of the center frame on which the dome 20 shown in figure 07 is situated).

    PNG
    media_image1.png
    489
    827
    media_image1.png
    Greyscale

Gordon is silent regarding the anchor coupled to the lower base frame, a lightning rod coupled to the center frame and a lightning rod cap couple to the lightning rod.

Hwang discloses a floating solar system (fig. 4) comprising an anchor (50+51) coupled to the lower base frame 20 (figs. 1 and 4).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the system of Gordon with the anchor coupled to the lower base frame as disclosed by Hwang in order to obtain the predictable result of anchoring the system in shallow water as desired by Gordon (Gordon, [0052]).

Tian discloses a floating solar system comprising a lightning rod 31 coupled to a cap (the top layer above the structure 41 in fig. 2) for protecting electrical equipment from damage by lightning.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the system of Gordon with the lightning rod coupled to the top cap as disclosed by Tian in order to prevent damage to the electrical equipment by lightning.  In the modified system of Gordon in view of Tian, the top cap is the structural equivalence to the claimed lightning rod cap coupled to the lightning rod.

Addressing claim 2, fig. 5 of Gordon shows the shape of the floating base is round.

Addressing claim 3, fig. 8 of Gordon shows the plate 22 as the structural equivalence to the claimed top plate coupled to the center frame and fig. 7 shows the combination of the dome 20 and motor 21 as the structural equivalence to the claimed electro-mechanical encasement coupled to the center frame.

Addressing claim 5, figs. 1-2 of Gordon discloses the plurality of solar panels 62 have a pyramidal shape of at least three and four sides.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon (US 2020/0385093) in view of Hwang (KR102109502 with provided machine English translation) and Tian et al. (CN207488278 with provided machine English translation) as applied to claims 1-3, 5 and 8 above, and further in view of Stephan et al. (US 2015/0204583).
Addressing claim 4, Gordon discloses in fig. 2 and paragraph [0053] at least one of the plurality of solar panels is hinged to the lower base frame (hinged to the actuators 68 of the base frame) and connected to the top plate via the swivel joint for changing the panel’s angle relative to the location of the sun.  The shape of solar panels is trapezoidal.

Gordon is silent regarding the solar panel is bolted to the top plate.

Stephan discloses a hinge bolt 202 between solar panels that allow rotation of the solar panel (figs. 2A and paragraph [0040]).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the system of Gordon by substituting the known swivel joint connecting the solar panel to the top plate with the hinge bolt disclosed by Stephan in order to obtain the predictable result of allowing the solar panel to rotate to change its relative angle to the position of the sun (Rationale B, KSR decision, MPEP 2143).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon (US 2020/0385093) in view of Hwang (KR102109502 with provided machine English translation) and Tian et al. (CN207488278 with provided machine English translation) as applied to claims 1-3, 5 and 8 above, and further in view of Shufflebotham (US 2011/0308563).
Addressing claim 6, Gordon is silent regarding the limitation of current claim.

Shufflebotham discloses a solar cell system comprising three solar cell panels (fig. 3B) that are connected in parallel [0046] as well as each having its own bypass diode [0048].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the system of Gordon by providing each solar cell with its own bypass diode as disclosed by Shufflebotham in order to prevent an electrical current from flowing back into the cells connected to the diode that are not generating electrical power due to shading, cell failure or other reasons (Shufflebotham, [0048]) and connecting the solar cell panels in parallel as disclosed by Shufflebotham to ensure that no matter how many modules are provided in a set, the set will always provide the same operating voltage (Shufflebotham, [0046]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon (US 2020/0385093) in view of Hwang (KR102109502 with provided machine English translation) and Tian et al. (CN207488278 with provided machine English translation) as applied to claims 1-3, 5 and 8 above, and further in view of Lai et al. (US 2019/0393826) and Shufflebotham (US 2011/0308563).
Addressing claim 7, Gordon discloses more than four solar cell panels; however, Gordon is silent regarding the limitation of current claim.

Lai discloses a solar system comprising four solar cell panels; wherein, the four solar cell panels are electrically coupled in parallel first and then in series (paragraph [0027] discloses the solar panels arrangements are connected in parallel and series between two solar panels).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the system of Gordon with the connection between the solar cell panels disclosed by Lai in order to control the power generated by the solar panels for charging batteries (Lai, [0027]).

Shufflebotham discloses a solar cell system comprising solar cell panels (fig. 3B) each having its own bypass diode [0048].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the system of Gordon by providing each solar cell with its own bypass diode as disclosed by Shufflebotham in order to prevent an electrical current from flowing back into the cells connected to the diode that are not generating electrical power due to shading, cell failure or other reasons (Shufflebotham, [0048]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon (US 2020/0385093) in view of Hwang (KR102109502 with provided machine English translation) and Tian et al. (CN207488278 with provided machine English translation) as applied to claims 1-3, 5 and 8 above, and further in view of Zhao et al. (CN111357704 with provide machine English translation).
Addressing claim 9, Gordon is silent regarding the limitation of current claim.

Zhao discloses a floating solar system comprising an enclosure 202 coupled to the floating base; an air compressor 3 contained within the enclosure; an electronic controller (antenna module control unit electrically connected to the valve, air compressor and battery disclosed in Summary of the Invention section) electrically connected to the air compressor and contained within the enclosure; an air hose 10 connected to the enclosure (figs. 1-5); an air control valve 4 having at least one intake (connected to the air compressor 3) and a plurality of outlets (two outlets shown in fig. 5 connected to the pipe 9 and pipe 6) coupled to the air compressor; and a diffuser (nozzle 11 and bubble tube 12) coupled to the air hose distal from an outlet of the enclosure (fig. 5).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the floating solar system of Gordon with the oxygen aeration system including the enclosure, air compressor, electronic controller, air horse, air control valve and diffuser as disclosed by Zhao in order to aerate and charging oxygen to a body of water (Zhao, Abstract).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon (US 2020/0385093) in view of Hwang (KR102109502 with provided machine English translation) and Tian et al. (CN207488278 with provided machine English translation) as applied to claims 1-3, 5 and 8 above, and further in view of Chen et al. (CN201871455 with provided machine English translation).
Addressing claim 10, Gordon is silent regarding the limitation of current claim.

Chen discloses a floating solar system comprising an enclosure coupled to the center frame (fig. 1); a controller (electrical component directing the power generated by the solar panel to the water pump) contained within the enclosure; a submersible water pump 3 attached to the center frame; a water hose 33 connected to the submersible water pump; and a fountain head 4 connected to the water hose and mounted on the top plate (fig. 1).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the floating solar system of Gordon with the water pump, fountain head and controller disclosed by Chen in order to operate the floating solar system as a water fountain.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon (US 2020/0385093) in view of Hwang (KR102109502 with provided machine English translation) and Tian et al. (CN207488278 with provided machine English translation) as applied to claims 1-3, 5 and 8 above, and further in view of Garcia et al. (WO 2014/202847 with provided machine English translation) and Park (KR100983375 with provided machine English translation).
Addressing claim 11, Gordon is silent regarding the limitation of current claim.

Garcia discloses a floating solar system comprising an enclosure 43 coupled to the frame; a controller 25 (fig. 6) contained within the enclosure; a submersible water pump 11 (“immersed” as described in the body of the translation; additionally, components of the pump is submersed which also meets the submersible limitation) attached to the center frame; a water hose (fig. 5) connected to the submersible water pump.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the floating solar system of Gordon with the autonomous water treatment apparatus of Garcia for depolluting and preventing the eutrophication of an aquatic environment (Garcia, Abstract).

Park discloses a solar system for water treatment; wherein, the system comprises UV sterilizer 180, which is the structural equivalence to the claimed UV light generator, installed for sterilizing water using solar energy.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the system of Gordon in view of Garcia with the UV sterilizer disclosed by Park installed in the water hose for sterilizing the water for water treatment purpose.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon (US 2020/0385093) in view of Hwang (KR102109502 with provided machine English translation) and Tian et al. (CN207488278 with provided machine English translation) as applied to claims 1-3, 5 and 8 above, and further in view of Park (KR20110102732 with provide machine English translation).
Addressing claim 12, Gordon is silent regarding the limitation of current claim.

Park discloses a floating solar system for water treatment comprising a self-sinking diffuser 35 (figs. 2-3) coupled to the floating base (fig. 1), wherein the self-sink diffuser includes least one of a disk diffuser and a tube diffuser (tube diffuser in figs. 2-3); wherein the floating base 20 has a side extrusion to guide the self-sink diffuser (fig. 1 shows the side of the floating base as the structural equivalence to the claimed side extrusion); and a U-shaped clamp 34 to secure an air hose 33 to the floating base (fig. 1).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the floating solar system of Gordon with the diffuser, side extrusion, u-shaped clamp and air hose disclosed by Park in order to stirring stagnant water for water purification (Park, Abstract).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon (US 2020/0385093) in view of Hwang (KR102109502 with provided machine English translation) and Tian et al. (CN207488278 with provided machine English translation) as applied to claims 1-3, 5 and 8 above, and further in view of Burton et al. (US 2020/0215500).
Addressing claim 13, Gordon is silent regarding the limitation of current claim.

Burton discloses a water aeration system powered by solar panel 50 comprising a floating diffuser 210 coupled to the power system, wherein the floating diffuser includes at least one of a disk diffuser and a tube diffuser (fig. 10 shows a combination of disk and tube diffuser); a floating buoyance 240 threadably coupled to the floating diffuser (fig. 10); an anchor weight 260 that has bucket shape that meets the limitation “an anchor weight … bucket to contain the anchor weight”.
At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the floating solar system of Gordon with the floating diffuser disclosed by Burton in order to aerate the body of water (Burton, [0009-0010]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        05/25/2022